     Case 1:21-cr-00042-NONE-SKO Document 13 Filed 03/31/21 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8      UNITED STATES OF AMERICA,                  )      Case №: 1:21-CR-00042-1-DAD
                                                  )
9                     Plaintiff,                  )                    ORDER
                                                  )               APPOINTING COUNSEL
10            vs.                                 )
                                                  )
11     CHARLES PORTER,                            )
                                                  )
12                    Defendant.                  )
                                                  )
13
             The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15    inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16    obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of

17    justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
             IT IS HEREBY ORDERED that Richard A. Beshwate, Jr. be appointed to represent the
19
      above defendant in this case effective nunc pro tunc to March 31, 2021.
20
             This appointment shall remain in effect until further order of this court.
21
22
      IT IS SO ORDERED.
23
         Dated:     March 31, 2021                              /s/ Barbara   A. McAuliffe             _
24
                                                         UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                       -1-
